Citation Nr: 0021957	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to March 1, 1995 for 
Dependency and Indemnity Compensation (DIC) benefits based on 
the appellant's status as the helpless child of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1966.  The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the appellant's claim of entitlement to VA 
Dependency and Indemnity Compensation (DIC) benefits based 
upon his status as the helpless child of the veteran.  See 38 
U.S.C.A. §§ 101(4)(A)(ii), 1310 (West 1991).  An effective 
date of March 1, 1995 was assigned.  The appellant 
subsequently perfected a timely appeal regarding the 
effective date assigned.

In October 1999, the appellant presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the claims folder.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to an effective date prior to March 1, 1995 for 
DIC benefits is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to an effective date prior 
to March 1, 1995 for DIC benefits is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

DIC benefits - helpless child status

DIC benefits are available only to certain survivors of 
deceased veterans.  38 U.S.C.A. § 1310.  With certain 
exceptions, children of a veteran do not qualify as legally 
valid claimants for DIC benefits after they have attained the 
age of 18.  38 U.S.C.A. §§ 101(4)(A)(i).  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly applicable to the appellant, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 1314; 38 C.F.R. §§ 
3.57(a)(ii), 3.356.

Effective date

Applicable regulations provide that the effective date of an 
award of DIC to a child shall be the first day of the month 
in which entitlement arose, if the claim is received within 
one year after the date of entitlement; otherwise, the date 
of receipt of claim.  38 U.S.C. 5110(e); 38 C.F.R. §§ 3.400 
(c) (4)(ii).  Additional regulations provide that the 
effective date of awards of DIC with regard to a child 
permanently incapable of self support, in claims for 
continuation of payments, shall be the 18th birthday, if the 
condition is claimed prior to or within one year after that 
date; otherwise from the date of receipt of claim.  38 C.F.R. 
§ 3.403 (1999).

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If he has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993). 

Factual Background

The veteran died in service in March 1966, when the appellant 
was 8 years old.  The appellant turned 18 years of age in 
February 1976.    

In February 1995, the appellant filed his claim of 
entitlement to DIC based upon his status as a helpless child 
of the veteran.  In the December 1995 rating decision, the RO 
determined that the appellant had become incapable of self-
support prior to age 18 due to a congenital physical 
disability.  The RO granted the appellant's claim of 
entitlement to DIC based upon his status as a helpless child 
and assigned an effective date of March 1, 1995.


Analysis

The appellant is seeking entitlement to an earlier effective 
date for his DIC benefits.  He essentially contends that 
prior to 1995 he was unaware that he was untitled to such 
benefits and that he should not be penalized for VA's alleged 
failure to notify him of the availability of such benefits 
prior to that date.  

In addition, during an April 1998 RO hearing, the appellant's 
accredited representative cited 38 C.F.R. § 3.153 (1999).  
Under the provisions of 38 C.F.R. § 3.153, an application on 
a form jointly prescribed by the Secretary and the Secretary 
of Health, Education, and Welfare filed with the Social 
Security Administration (SSA) on or after January 1, 1957, 
will be considered a claim for death benefits and to have 
been received by VA as of the date of receipt by the SSA.  
See also 38 U.S.C.A. § 5105 (West 1991).  

The appellant testified that he had filed his first claim for 
SSA benefits in either 1976 or 1977.  In essence, the 
representative contended that the appellant's initial claim 
for SSA benefits should have been construed by VA to be a 
claim for DIC benefits based upon helpless child status.  The 
appellant further testified that he was ultimately awarded 
SSA benefits in 1993.

After reviewing the record, the Board concludes that the 
appellant's claim of entitlement to an effective date prior 
to March 1, 1995 for DIC benefits based on his status as the 
helpless child of a veteran is well grounded.  38 U.S.C.A. 
5107(a).  That is, the Board believes that the appellant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).


The Board further finds that since the claim is well 
grounded, VA has a duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(b).  In accordance with this duty, and for the reasons 
and bases set forth in the remand portion of this decision, 
the Board believes that further development is necessary 
before the appellant's claim can be properly adjudicated.


ORDER

The appellant's claim of entitlement to an effective date 
prior to March 1, 1995 for DIC benefits based on his status 
as the helpless child of a veteran is well grounded. To this 
extent only, the appeal is granted.


REMAND

As discussed above, the appellant's accredited representative 
has asserted that the veteran's initial claim for SSA 
benefits that was filed in either 1976 or 1977 should have 
been construed by VA to be a claim for DIC benefits based 
upon helpless child status pursuant to 38 C.F.R. § 3.153.  
The Board notes, however, that the provisions of 38 C.F.R. 
§ 3.153 apply only to an application filed on a form jointly 
prescribed by the Secretary and the Secretary of Health, 
Education, and Welfare.  

Because there is no documentation pertaining to the 
appellant's initial claim for SSA benefits associated with 
the claims folder, the Board believes that a remand of this 
case is warranted, in order to determine if an application 
for Social Security benefits was filed by the appellant in 
1976 or 1977 and if so was such application in a form jointly 
prescribed by the Secretary and the Secretary of Health, 
Education, and Welfare.  See Waddell v. Brown, 5 Vet. App. 
454, 457 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992).

In addition, the Board notes that the veteran apparently 
filed another application for Social Security disability 
benefits in 1993.  Although the appellant has submitted 
several documents pertaining to this claim, including a copy 
of that agency's decision, it does not appear that a copy of 
his 1993 application has been obtained and associated with 
the claims folder.  The Board is of the opinion that the 
appellant's argument with respect to the application of 
38 C.F.R. § 3.153 to his initial 1976 or 1977 application 
could apply to his October 1993 application as well.  Thus, 
the Board the believes that the RO should also determine if 
the application for Social Security benefits filed by the 
appellant in 1993 was of a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, and 
Welfare.  

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims for 
Social Security disability benefits, 
including both his initial application 
for such benefits filed in either 1976 or 
1977, and his second application for such 
benefits filed in 1993.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim of entitlement to an 
effective date prior to March 1, 1995 for 
DIC benefits based upon his status as the 
helpless child of a veteran.  In 
particular, the RO should make a specific 
finding as to whether the provisions of 
38 C.F.R. § 3.153 apply.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 




- 2 -
